Title: To Thomas Jefferson from Robert Smith, 13 October 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            Oct. 13. 1806.
                        
                        I had made my arrangements to set out for Washington tomorrow, but the death this morning of a near & dear
                            relation the eldest son of Genl Smith will detain me here a few days. I do not think I shall be able to leave my much
                            afflicted relations until monday next. 
                  Respectfully & affecty.
                        
                            Rt Smith
                            
                        
                    